In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-22-00223-CV
    ___________________________

  IN THE INTEREST OF C.C., A CHILD




  On Appeal from the 16th District Court
        Denton County, Texas
      Trial Court No. 21-5086-16


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                              MEMORANDUM OPINION

       Appellant S.C. (Father), appearing pro se, attempts to appeal from a June 2,

2022 “Order Granting Nonsuit” that granted (1) the Department of Family and

Protective Services’ motion for nonsuit, dismissing the Department as a party, and

(2) a temporary restraining order. A counterpetition filed by C.C. (Mother) remains

pending in the trial court.

       This court has appellate jurisdiction only over appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are immediately

appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex.

Civ. Prac. & Rem. Code Ann. § 51.014. A judgment is final if it disposes of every

pending claim and party. See Lehmann, 39 S.W.3d at 205. Because the trial court’s

order granting nonsuit does not dispose of Mother’s counterpetition, the judgment is

not final.

       On June 23, 2022, we notified the parties of our concern that we lack

jurisdiction over this appeal because the trial court’s order granting nonsuit does not

appear to be a final judgment or an appealable interlocutory order. We cautioned the

parties that we could dismiss the appeal absent a response filed by July 5, 2022,

showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(a), 44.3. We did

not receive a response.




                                           2
       Because we have received no response from any party showing grounds for

continuing the appeal, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                                     Per Curiam

Delivered: July 21, 2022




                                          3